DETAILED ACTION
This action is in response to communication filed February 1st, 2021.
Claims 1, 3-8, 10-15, and 17-24 are currently pending.  Claims 1, 4, 8, 10, 12, 15, 17 and 19-20 are currently amended. Claims 2, 9, and 16 are currently canceled.  And claims 21-24 are newly presented.
The present application claims priority to provisional application no. 62/817,386, filed on March 12th, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al (U.S. Patent no. 10,511,498, hereinafter Narayan) in view of Devolites et al (U.S. Patent no. 9,602,367, hereinafter Devolites).

With respect to claims 1, 8, and 15, Narayan discloses an apparatus, method of metering internet usage (column 1, lines 35-43, monitoring tools), and non-transitory machine readable medium  comprising: 
collectors);  
	a traffic analyzer (column 17, lines 52-63) to: 
		determine domain data of the data packets (column 13, lines 15-22, domain level heuristics), and 
associate bandwidth usage values with the domain data to define bandwidth usage data by domain (column 16, lines 51-59, performance);  and 
	a bandwidth usage data storage to store the associated bandwidth usage data by domain (column 19, lines 16-28, data store can store the collected and aggregated DNS/network related data and further analysis). 
	But Narayan does not disclose a decryptor to decrypt the data packets, wherein the domain data is determined based on the decrypted data packets.
	However, Devolites discloses a decryptor to decrypt the data packets (column 27,. Lines 66-67), wherein the domain data is determined based on the aggregated domains of the decrypted data packets (column 10, lines 38-43).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the monitoring and analysis of interactions between network endpoints of Narayan with the method for creating a header detail record of Devolites.  The motivation to combine being to improve the tracking of network communication.  The tracking of network communication being improved by probing and analyzing packet data (Devolites: abstract).

With respect to claims 3, 11, and 18, the combination of Narayan and Devolites discloses the apparatus as defined in claims 1, 8, and 15, wherein at least one domain of the data packets is determined based on domain name server (DNS) data (column 4, lines 27-37). 
 
With respect to claims 4, 12, and 19, the combination of Narayan and Devolites discloses the apparatus as defined in claims 1, 8, and 15, wherein the bandwidth usage data includes histogram data separated by ones of multiple domains  (column 4, lines 18-25). 
 
With respect to claims 5, the combination of Narayan and Devolites discloses the apparatus as defined in claims 4, wherein the histogram data is time-based  (column 4, lines 48-55). 
 
With respect to claim 6, the combination of Narayan and Devolites discloses the apparatus as defined in claim 1, wherein the domain data is extracted from the data packets via a deep packet inspection of the data packets (column 17, lines 23-41). 

With respect to claims 7 and 14, the combination of Narayan and Devolites discloses the apparatus as defined in claims 1 and 8, wherein the bandwidth usage data includes bandwidth usage values at different times (column 4, lines 55-65). 
 
With respect to claims 13 and 20, the combination of Narayan and Devolites discloses the method as defined in claims 8 and 15, further including associating, by executing instructions with the at least one processor, at least one domain of the domain data with a type of data content to define the bandwidth usage data (column 4, lines 35-46). 

With respect to claim 21, the combination of Narayan and Devolites discloses the apparatus as defined in claim 1, Devolites further discloses wherein the domain data includes bandwidth usage of domains (Column 25, Table 5, Bandwidth) during different time periods (column 27, lines 27-28, Start and end times).

With respect to claim 22, the combination of Narayan and Devolites discloses the apparatus as defined in claim 21, Devolites further discloses wherein the bandwidth usage data is aggregated to group the bandwidth usage data with corresponding domains (column 29, lines 4-9).

With respect to claim 23, the combination of Narayan and Devolites discloses the apparatus as defined in claim 22, Devolites further discloses wherein a bandwidth usage value exceeding a threshold is to cause aggregation of the domains (Column 25, lines 53-56).

With respect to claim 24, the combination of Narayan and Devolites discloses the apparatus as defined in claim 1, Devolites further discloses wherein the decryptor is to decrypt headers of the data packets, and wherein the decryptor is to not decrypt payloads of the data packets (column 27,. Lines 66-67).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-15, and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas		Patent no.	7,523,191
Duffield		Pat. Pub.	2012/0047096
Cox		Pat. Pub.	2013/0254787
Keralapura	Patent no.	8,676,729
Blumenau	Patent no.	8,713,428
Givon		Pat. Pub.	2014/0344843
Keralapura	Patent no.	8,964,548
Fengolio	Pat. Pub.	2016/0283859
Sieracki		Patent no.	9,813,310
Sanders		Patent no.	10,530,671
Sreevalsan	Pat. Pub.	2020/0274815

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/20/21
/BLAKE J RUBIN/Examiner, Art Unit 2457